
	

113 HR 1615 IH: Examining America’s Mental Health Services Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1615
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. McKinley (for
			 himself and Ms. Kaptur) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a study by the Institute of Medicine on
		  gaps in mental health services and how these gaps can increase the risk of
		  violent acts.
	
	
		1.Short titleThis Act may be cited as the
			 Examining America’s Mental Health Services Act of
			 2013.
		2.Study on gaps in
			 mental health services
			(a)StudyThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall enter into
			 an agreement with the Institute of Medicine (or, if the Institute declines to
			 enter into such an arrangement, another appropriate entity) to conduct a
			 comprehensive study on—
				(1)gaps in mental
			 health services, including treatment services, whether publicly or privately
			 funded; and
				(2)how these gaps can
			 increase the risk of violent acts.
				(b)ConsiderationsThe
			 study under subsection (a) shall include consideration of—
				(1)gaps in mental
			 health treatment services for adults and children with severe and persistent
			 mental illness;
				(2)barriers to
			 receiving mental health services that result in high rates of untreated mental
			 illness; and
				(3)the availability
			 of interventions such as assisted outpatient treatment designed to reach
			 individuals with untreated severe mental illness.
				(c)ReportThe Secretary shall ensure that, not later
			 than 12 months after the date of enactment of this Act—
				(1)the study under
			 subsection (a) is completed; and
				(2)a
			 report on the findings and conclusions of such study is submitted to the
			 Congress.
				
